Field, J.
The petition for leave to file a bill of review, and the bill of review brought to reverse the final decree entered *6in the suit of Luman J. Eastman and others against Elizabeth Simpson, executrix, having both been dismissed, and the appeals to the full court from the decrees dismissing these proceedings having also been dismissed, it follows that, by the lapse of time, all the interest of the estate of Daniel Eastman, and of all persons who claim under his "will, in the bond and in the real es. tote therein described has determined; and, whether the decree of the Probate Court authorizing the petitioner to sell said rea] estate was right or not on the facts as they existed when that decree was entered, the decree must now be reversed, and tin cause remitted to the Probate Court with directions to dismis» the petition. /So ordered.